FILE COPY




   BRIAN QUINN
    Chief Justice
                               Court of Appeals                             VIVIAN LONG
                                                                                Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                              Potter County Courts Building                 P. O. Box 9540
                                                                              79105-9540
                               501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                 Amarillo, Texas 79101-2449                   (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                      July 7, 2015

Danny Shead                                  Warren L. Clark
TDCJ-ID#01484832                             Asst. Criminal District Attorney
Tulia Transfer Facility                      Randall County Justice Center
400 Hwy 86 West                              2309 Russell Long Blvd., Suite 120
Tulia, TX 79088                              Canyon, TX 79015
                                             * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00164-CV, 07-15-00165-CV, 07-15-00166-CV
          Trial Court Case Numbers: 8460B, 8461B, 19154B

Style: Danny Shead v. The State of Texas

Dear Mr. Shead and Counsel:

      Pursuant to TEX. R. APP. P. 39.1, the above styled and numbered causes will be
submitted without oral argument on Tuesday, July 28, 2015.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK